UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- --- - x
In re:                                : Chapter 11
                                      :
LEON LOWENTHAL.,                      : Case No. 19-24115 (RDD)
                                      :
                                      :
                     Debtor.          :
                                      :
----------------------------------- x


         NOTICE OF WITHDRAWAL OF APPEARANCE FOR CREDITOR DARREN SINGER

        On January 21, 2020 Jacob Ginsburg, Esq. PLLC filed a Notice of Appearance as ECF Doc.

20, as Counsel for Creditor Darren Singer.

       Jacob Ginsburg, Esq. PLLC no longer requests to receive notices pursuant to Fed. R.

Bankr. P. 2002 and hereby withdraws its notice of appearance filed in this action.

Dated: Monsey, New York
      July 2, 2020                  /s/Jacob Ginsburg_
                                    Jacob Ginsburg, Esq.
                                    Jacob Ginsburg, Esq. PLLC
                                    One Concord Drive
                                    Monsey, NY 10952
                                    (845) 371-1914

                                    Attorney for Creditor Darren Singer




                                                                                             1
